         Case 5:17-cv-03860-WB Document 21 Filed 04/27/18 Page 18 of 18



                     IN THE UNITED STATES DISTRICT COURT
             '    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHAPEL THOMPSON,                                            CIVIL ACTION
     Petitioner,

        v.

 MARK GARMAN, et al.,                                        No. 17-3860
     Respondents.

                                             ORDER

WENDY BEETLESTONE, J.

       AND NOW, this      ~ day of O(.~~(Y , 2018, upon careful and independent
consideration of the petition for a writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, IT IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

       3. The request for an evidentiary hearing is DENIED with prejudice;

       4. The request for counsel is DENIED with prejudice;

       4. There is no probable cause to issue a certificate of appealability; and




                                             WENDY BEETLESTONE
                                             U.S. DISTRICT COURT JUDGE
